DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa [JP 2015149799].

Regarding claim 1: Ishikawa discloses an electric actuator, comprising: a motor part  (10) configured to drive upon receiving supply of power; and a motion conversion mechanism part configured to convert a rotary motion of the motor part   into a linear motion to output the linear motion ( 108+86), wherein the motion conversion mechanism part comprises: a screw shaft  (86) arranged coaxially with a rotation center of a rotor (102) of the motor part ( see fig 1); a nut member (130) rotatably fitted to an outer periphery of the screw shaft (86); and a planetary gear speed reducer (106+126, 128) configured to reduce a speed of rotation of the rotor and output the rotation, wherein the screw shaft (89) is configured to advance toward one side in an axial direction or retreat toward another side in the axial direction in accordance with a rotation direction of the nut member (130), and wherein the nut member (130) is arranged on an inner 

Regarding claim 2: Ishikawa discloses wherein the output member comprises a cylindrical portion (104, see fig 1) interposed between an inner peripheral surface of the rotor (102) and an outer peripheral surface of the nut member (130), wherein an outer peripheral surface of the cylindrical portion is opposed to the inner peripheral surface of the rotor through intermediation of a radial gap, and wherein an inner peripheral surface of the cylindrical portion is fixed to the outer peripheral surface of the nut member.

Regarding claim 3: Ishikawa discloses wherein the inner peripheral surface of the cylindrical portion (the cylindrical portion of element 104) is fixed to the outer peripheral surface of the nut member (130) through press-fitting. 

Regarding claim 4: Ishikawa discloses wherein the rotor comprises: a rotor core(102) which holds a rotor magnet (118); and a hollow rotary shaft(104), which has the rotor core (102) mounted to an outer periphery thereof, and has the nut member (130) arranged on an inner periphery thereof, and wherein the hollow rotary shaft (104) is rotatably supported by rolling bearings (122,122, see fig 3 ) arranged at two positions apart from each other in the axial direction, and comprises an inner raceway surface for one of the two rolling bearings ( see fig 3).

Regarding claim 5: Ishikawa discloses wherein the inner raceway surface is arranged within an axial width of the nut member (130).


Regarding claim 7: Ishikawa discloses wherein the nut member (130) is fitted to an outer periphery of the screw shaft (86) through intermediation of a plurality of balls.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Oshikawa [JP 2015149799] in view of Oishi [2013/0193812].

Regarding claim 6: Oshikawa does not explicitly show wherein a thrust bearing is arranged adjacent to the nut member on the another side in the axial direction, and wherein the thrust bearing is arranged within a range in the axial direction between the two rolling bearings. However Oishi wherein a thrust bearing (45) is arranged adjacent to the nut member on the another side in the axial direction, and wherein the thrust bearing (45) is arranged within a range in the axial direction between the two rolling bearings (59, 72).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have implemented a thurst bearing adjacent to the nut to provide axial support and prevent surface friction between the nut the wall housing.


Oshikawa does not explicitly show a terminal part which is configured to hold a power supply circuit the power supply circuit being configured to supply the power to the motor part,
wherein the terminal part is sandwiched by the members forming the housing from both sides in the axial direction. However Oishi shows a terminal part (26) which is configured to hold a power supply circuit ( see fig 2), the power supply circuit being configured to supply the power to the motor part, wherein the terminal part (26) is sandwiched by the members (21) forming the housing from both sides in the axial direction ( see fig 2).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have provided the electric actuator with terminal part to access and power the electric actuator.

Regarding claim 9: Oshikawa does not explicitly disclose wherein the terminal part has, in an outer peripheral portion thereof, an opening portion for allowing a lead wire connected to the power supply circuit to be drawn out to a radially outer side of the housing. However Oishi shows wherein the terminal part (26) has, in an outer peripheral portion thereof, an opening portion for allowing a lead wire connected to the power supply circuit to be drawn out to a radially outer side of the housing (see fig 2).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have located the terminal part on the outer peripheral and have an opening to easily access the terminal part for powering the electric motor.

    PNG
    media_image1.png
    738
    947
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    723
    541
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658